Citation Nr: 9927338	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-00 252 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for loose teeth due to 
an undiagnosed illness.

2.  Entitlement to service connection for joint or muscle 
pain due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to April 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Ohio. 

Entitlement to service connection for joint or muscle pain 
and to fatigue due to an undiagnosed illness are addressed in 
the REMAND portion of this decision.


FINDING OF FACT

There is no medical evidence of loose teeth.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
loose teeth due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107, 1117 (West 1991); 38 C.F.R. 
§ 3.317 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation is available to Persian Gulf veterans for any 
chronic disability resulting from an undiagnosed illness 
manifested by one or more of a number of signs or symptoms.  
These signs or symptoms must become manifest to a degree of 
10 percent no later than December 31, 2001, and must have 
existed for at least six months or have manifested episodes 
or improvement or worsening over a six-month period in order 
to be considered chronic.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  See also VAOGCPREC 8-98.

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to and 
undiagnosed illness generally requires evidence of (1) active 
service in Southwest Asia during the Persian Gulf War, (2) 
manifestation of one or more signs or symptoms, (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of 10 percent or more within the 
specified presumptive period, and (4) a nexus between the 
chronic disability and the undiagnosed.  See VAOGCPREC 4-99.  

The veteran seeks service connection for loose teeth due to 
an undiagnosed illness.  Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis are not 
disabling conditions, and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  Assuming, 
arguendo, the veteran's claim is not encompassed by 
limitations on granting service connection for diseases of 
the teeth or gums, the claims file, notwithstanding any 
contrary assertions implicit in the veteran's claim, does not 
document either treatment for loose teeth or any findings 
suggesting the presence of loose teeth.  During a VA 
examination in June 1995, a VA examiner determined that there 
was no evidence of loose teeth.  It is questionable whether 
there is any competent evidence of a sign or symptom 
sufficient to render the veteran's claim well grounded.  
However, even if the veteran's lay statement in this respect 
is sufficient to provide competent evidence of sign or 
symptom in this respect, inasmuch as there is no medical 
evidence of loose teeth in the claims file, there is no 
medical evidence linking a disability to a sign or symptom.  
Without any objective evidence that the veteran actually 
suffers from loose teeth, the veteran's claim for service 
connection for that disorder is not well grounded.  See 
VAOGCPREC 4-99.  


ORDER

A claim for service connection for loose teeth due to an 
undiagnosed illness is denied.  


REMAND

The veteran seeks service connection for joint or muscle pain 
due to an undiagnosed illness and for fatigue due to an 
undiagnosed illness.  A VA examination in June 1995 revealed 
diagnoses that included polyarthralgias, including left 
shoulder pain, and fatigue.  It is questionable whether these 
ostensible diagnoses constitute diagnosed disorders in the 
sense anticipated by the regulations in question.  Further, 
the examiner did not offer an opinion concerning the etiology 
of the symptoms in question.  The examiner's willingness to 
identify the veteran's claimed signs to the level of a 
diagnosis offers some evidence, moreover, of their objective 
corroboration.  Finally, evidence that an examining physician 
failed to attribute the claimant's disability to any known 
diagnosis may be considered probative of whether the 
disability is capable of diagnosis.  VAOGCPRECOP 4-99.  

The claims file also contain a December 1996 entry that 
reflects an opinion that the veteran's "tiredness" may be 
affected by an unidentified organic condition.  A May 1997 
entry references shoulder pain, but similarly fails to 
provide a diagnosed disorder.  The evidence suggests that 
there may be signs or symptoms in this case that have been 
referenced by health care providers, but which have not been 
associated with diagnosed disorders.  Although in neither 
case is there an opinion affirmatively indicating that the 
veteran's asserted symptoms cannot be associated with a known 
disorder, the evidence in question is sufficient to render 
the veteran's claim well grounded.  

The evidence nevertheless raises some question as to whether 
the veteran actually experiences a chronic sign or symptom.  
The June 1995 VA examination report, for instance, reflects 
that a "work up" was "in progress" for fatigue, without 
mention of the nature or results of any tests or studies 
performed.  Although December 1996 and May 1997 entries make 
reference to "tiredness" and to shoulder pain, 
respectively, it is unclear whether these references reflect 
anything more than a recitation identified by the veteran.  

Furthermore, lack of a diagnosis concerning the presence of 
diagnosed disorder does not equate with an opinion that a 
body of symptomatology escapes any known diagnosis.  The 
Board further observes that a November 1998 examination 
report references the presence of somatic concerns.  Inasmuch 
as no examiner to date has offered an opinion as to whether 
any signs or symptoms of musculoskeletal pain or of fatigue 
can be attributed to a known diagnosis, an examination for 
that purpose would be relevant to an adjudication of the 
veteran's claim.  

Therefore, this case is REMANDED for the following 
development:

The veteran should be afforded an 
examination by an appropriate 
physician(s) to determine whether the 
veteran suffers from an undiagnosed 
illness characterized by joint or muscle 
pain or by fatigue.  After reviewing the 
claims file, the examiner should indicate 
whether there is verifiable evidence of a 
sign or symptom associated with the 
veteran's complaints of fatigue and of 
musculoskeletal pain, including left 
shoulder pain.  The examiner should also 
offer an opinion as to whether it is at 
least as likely as not that any such sign 
or symptom is attributable to a known 
disorder.  Any such disorder should be 
identified.  Prior to rendering an 
opinion the examiner should review the 
claims file, including the report of the 
June 1995 VA examination.  The examiner 
must be provided with the claims file, 
together with a copy of this REMAND, and 
should indicate in the examiner's report 
that the claims file has been reviewed.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals







